EXHIBIT 10.1

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name:    [Name]    Employee ID#:    [ID Number] Award Date:    [DATE]   
Award Date FMV:    $[FMV] Number of RSUs:    [NUMBER]      

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above. Each Restricted Stock Unit entitles you
to receive one share of common stock (“Common Stock”) of the Company upon the
terms and subject to the conditions set forth in the Company’s 2001 Long-Term
Incentive Plan (the “Plan”) and this Restricted Stock Unit Award Agreement (the
“Agreement”). Prior to the distribution of any shares of Common Stock, this
Award represents an unsecured obligation, payable only from the general assets
of the Company.

 

2. Vesting. Subject to any acceleration provisions contained in the Plan or this
Agreement, the Restricted Stock Units subject to this Award will vest as
follows: [INSERT VESTING SCHEDULE], subject to your continued employment through
each relevant vesting date.

Subject to the provisions of Sections 5 and 9, shares of Common Stock will be
issued in payment of the Award as soon as practicable after vesting (but in each
such case no later than the date that is two-and-one-half months from the end of
the Company’s tax year that includes the vesting date), net of shares of Common
Stock withheld by the Company to satisfy the minimum statutorily required
federal, state and local withholding obligations, as provided in Section 6. You
will have no right to receive shares under this Award unless and until the
Restricted Stock Units vest.

Shares of Common Stock payable to you under this Award will be issued to you or,
in case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator. If, at the time of your death, there
is not an effective beneficiary designation on file or you are not survived by
your designated beneficiary, the shares will be issued to the legal
representative of your estate. Any such transferee must furnish the Company with
(i) written notice of his or her status as transferee, and (ii) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to such a transfer.

 

3. Termination and Certain Transactions.

 

  (a) If you cease to be employed due to your death or Disability (as defined
below), then as of the first business day of the month following the date of
termination of your employment, you will vest in the number of unvested
Restricted Stock Units equal to the Pro Rata Number (as defined below).
“Disability” is defined as any one or more of the following: (i) your being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months; (ii) you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the Company’s accident and health plan
covering the Company’s employees; or (iii) you have been determined to be
totally disabled by the Social Security Administration. The “Pro Rata Number” is
defined as:

 

  i. [        ]% of the number of Restricted Stock Units subject to this Award
multiplied by a fraction, the numerator of which is the number of full calendar
months you continued employment with the Company from the Award Date through and
including your termination date, and the denominator of which is [NUMBER OF
MONTHS (#)][, plus [ADD ADDITIONAL/ALTERED PRO RATA FORMULA AS NECESSARY
DEPENDING ON VESTING TRANCHES]

 

  (b)

If you cease to be employed other than due to a termination described in
(a) above, all then unvested Restricted Stock Units [ADD IF DIVIDEND EQUIVALENTS
ARE INCLUDED: (including



--------------------------------------------------------------------------------

 

dividend equivalents, if any)] awarded hereby shall immediately terminate
without notice to you and shall be forfeited.

 

4. Rights as Shareholder. [ADD IF DIVIDEND EQUIVALENTS ARE INCLUDED: Except as
provided by Section 11], n][N]either you nor any person claiming under or
through you will have any of the rights or privileges of a shareholder of the
Company in respect of any shares of Common Stock deliverable hereunder unless
and until certificates representing such shares (which may be in book entry or
other electronic form) will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to you (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, you will have all the rights of a shareholder of the
Company with respect to voting such shares and receipt of dividends and
distributions on such shares.

 

5. Deferral. If permitted by the Administrator, the issuance of the Common Stock
issuable with respect to this Award may be deferred upon such terms and
conditions as determined by the Administrator, subject to the Administrator’s
determination that any such right of deferral or any term thereof complies with
applicable laws or regulations in effect from time to time, including but not
limited to Section 409A (as defined below). If you have elected to defer receipt
of your shares of Common Stock such that this Award is subject to Section 409A,
and if the Administrator, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units
subject to this Award, the payment of such accelerated portion of the Award
nevertheless will be delivered to you on the same dates specified in your
deferral election, except as provided by Section 10 and subject to any six
(6) month delay that may be required pursuant to Section 9.

 

6. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable under this Award a number of shares of Common
Stock that have an aggregate market value sufficient to satisfy the minimum
statutorily required federal, state and local tax withholding obligations.
Shares will be valued at their Fair Market Value when the taxable event occurs.
The number of shares of Common Stock withheld pursuant to this Section 6 will be
rounded up to the nearest whole share, with no refund provided in the U.S. for
any value of the shares withheld in excess of the tax obligation as a result of
such rounding, pursuant to such procedures as the Administrator may specify from
time to time.

Notwithstanding any contrary provision of this Agreement, no shares of Common
Stock will be issued unless and until all income, employment and other taxes
which the Company determines must be withheld or collected with respect to such
shares have been withheld or collected. In addition and to the maximum extent
permitted by law, the Company (or the employing Parent or Subsidiary) has the
right to retain without notice from salary or other amounts payable to you, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable shares. All income and other taxes related to the Restricted Stock
Units and any shares delivered in payment of such Restricted Stock Units are
your sole responsibility.

 

7. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units [ADD IF DIVIDEND EQUIVALENTS
ARE INCLUDED: or the right to receive dividend equivalents] except as permitted
by the Plan.

 

8. Other Restrictions. The issuance of Common Stock under this Award is subject
(i) to compliance by the Company and you with all applicable legal requirements,
including tax withholding obligations, (ii) to compliance with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance, (iii) to the completion of any registration or other
qualification of such shares of Common Stock under any U.S. state or federal law
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (iv) the obtaining of any
approval or other clearance from any U.S. state or federal governmental agency,
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable, and (v) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience. The
Company may delay the issuance of shares of Common Stock under this Award to
ensure at the time of issuance there is a registration statement for the shares
in effect under the Securities Act of 1933.

 

9.

Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in

 

2



--------------------------------------------------------------------------------

 

connection with your termination of employment (provided that such termination
is a “separation from service” within the meaning of Section 409A, as determined
by the Company), other than due to death, and if (x) you are a “specified
employee” within the meaning of Section 409A at the time of such termination and
(y) the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to you on or within the
six (6) month period following your termination of employment, then the payment
of such accelerated Restricted Stock Units otherwise payable to you during such
six (6) month period will accrue and will be paid to you on the date six
(6) months and one (1) day following the date of your termination of employment,
unless you die following your termination of employment, in which case, the
Restricted Stock Units will be paid in shares of Common Stock to your estate as
soon as practicable following your death. It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Agreement or shares of Common Stock issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

 

10. Transactions.

 

  (a) General Rule for Transaction. In the event of a Transaction, if you have
not elected to defer receipt of your shares of Common Stock, the then-unvested
Restricted Stock Units subject to this Award will be treated pursuant to
Section 17 of the Plan, subject to the provisions of Section 9 hereof.

 

  (b) Transaction Following Share Deferral. In the event of a Transaction that
qualifies as a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets, each
within the meaning of Section 409A (each, a “409A Change of Control”), if you
have elected to defer receipt of your shares of Common Stock such that this
Award is subject to Section 409A, your deferral shall cease immediately upon the
Transaction. In such event, the shares of Common Stock (or the per share
consideration received by a majority of the holders of such Common Stock in such
Transaction) payable in connection with the vested portion of this Award will be
delivered to you as soon as practicable following the date on which such
Transaction is consummated. In the event of a Transaction that does not qualify
as a 409A Change of Control, then, subject to Section 9, the shares of Common
Stock (or the per share consideration received by a majority of the holders of
such Common Stock in such Transaction) payable in connection with the vested
portion of this Award will be delivered to you on the same dates specified in
your deferral election, regardless of any acceleration of the vesting of such
Restricted Stock Units which may occur in connection with the Transaction.

 

11. [ADD IF DIVIDEND EQUIVALENTS ARE INCLUDED: Dividend Equivalents. During the
period beginning on the Award Date as indicated above and ending on the date
that the Restricted Stock Unit is settled or terminates, whichever occurs first,
you will accrue cash payments based on the cash dividend that would have been
paid on the Restricted Stock Unit had the Restricted Stock Unit been an issued
and outstanding share of Common Stock on the record date for the dividend. Such
accrued dividends will vest and become payable upon the same terms and at the
same time as the Restricted Stock Units to which they relate, including any
delay in payment to which the related Restricted Stock Units may be subject
pursuant to Section 9. Dividend equivalent payments will be net of federal,
state and local withholding taxes.]

 

12. Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
you and the Company, as applicable.

 

13. Restrictions on Sale of Securities. The shares of Common Stock issued as
payment for vested Restricted Stock Units under this Agreement will be
registered under U.S. federal securities laws and will be freely tradable upon
receipt. However, your subsequent sale of the shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.

 

3



--------------------------------------------------------------------------------

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. By accepting this Award, you hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

16. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

 

17. Agreement Severable. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect.

 

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. You expressly warrant that
you are not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the parties agree to work in good
faith to revise this Agreement as necessary or advisable to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Restricted Stock
Units.

 

19. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

20. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Agreement are used as defined in the Plan.
If the Plan and this Agreement are inconsistent, the provisions of the Plan will
govern. Interpretations of the Plan and this Agreement by the Committee are
binding on you and the Company.

 

21. No Employment Agreement. Neither the award to you of the Restricted Stock
Units nor the delivery to you of this Agreement or any other document relating
to the Restricted Stock Units will confer on you the right to continued
employment with or other service to the Company or any Parent or Subsidiary. You
agree that this Agreement, the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued employment or service for the vesting period, for any
period, or at all, and will not interfere in any way with your right or the
right of the Company (or the Parent or Subsidiary employing or retaining you) to
terminate your employment or other service relationship at any time, with or
without cause or notice.

 

4